DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
2.	This application is in condition for allowance except for the following formal matters: 
Claims 1,8, 14, 19, 21 are objected to because of the following informalities: in claim 1, “the second pump chamber (54)” (lines 23-24) lacks antecedent basis. In claim 14, “the additional rotor or the additional rotors” lacks antecedent basis. In claims 8 and 19, “at least two containers (14, 16) and a constant amount pump” are positively recited for a second time. This renders the claims confusing as it raises issues of double inclusion. In claim 21, the feature following the phrase “in particular” (line 1) is regarded as entirely optional. Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
3.	Claims 1, 3-21 are allowed.
Conclusion






/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754